83559: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-30323: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83559


Short Caption:GIBSON VS. LUCKIIECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A830514Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJacqueline Gibson
					In Proper Person
				


RespondentConstance LuckieShayne L. Wulterin
							(Ford, Walker, Haggerty & Behar/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


10/04/2021Filing FeeFiling Fee Paid. $250.00 from Jacqueline Gibson.  Money Order no. 19-268716352. (SC)


10/04/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-28433




10/04/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Second NOA) (SC)21-28434




10/04/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-28437




10/15/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 6/8/21. To Court Reporter: Melissa Burgener. (SC)21-29651




10/21/2021Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." SNP21 - RP/LS/AS (SC)21-30323




10/28/2021Docketing StatementFiled Proper Person Appellant's Docketing Statement.  (SC)21-31202




11/16/2021RemittiturIssued Remittitur.  (SC)21-32864




11/16/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)



Combined Case View